United States Court of Appeals
                       For the First Circuit

No. 09-2596

  PLUMBERS' UNION LOCAL NO. 12 PENSION FUND, Individually and on
 behalf of all others similarly situated; PLUMBERS' & PIPEFITTERS'
    WELFARE EDUCATIONAL FUND; NECA-IBEW HEALTH & WELFARE FUND,

                      Plaintiffs, Appellants,

                                 v.

 NOMURA ASSET ACCEPTANCE CORPORATION; JOHN P. GRAHAM; NATHAN GORIN;
   JOHN McCARTHY; DAVID FINDLAY; ALTERNATIVE LOAN TRUST 2006-AF1;
  ALTERNATIVE LOAN TRUST 2006-AF2; ALTERNATIVE LOAN TRUST 2006-AP1;
ALTERNATIVE LOAN TRUST AR2; ALTERNATIVE LOAN TRUST AR3; ALTERNATIVE
     LOAN TRUST 2006-AR4; ALTERNATIVE LOAN TRUST 2006-WF1; NOMURA
  SECURITIES INTERNATIONAL, INC.; GREENWICH CAPITAL MARKETS, INC.;
UBS SECURITIES, LLC; CITIGROUP GLOBAL MARKETS, INC.; MERRILL LYNCH,
   PIERCE, FENNER & SMITH, INC.; GOLDMAN, SACHS & CO.; ALTERNATIVE
                         LOAN TRUST 2006-AR1,

                       Defendants, Appellees.


                               ERRATA


     The opinion of this Court, issued on January 20, 2011, should be

amended as follows.

     On page 4, line 2, replace "April 16, 2006," with "April 19,

2006,".

     On page 13, line 3 of footnote 7, insert "to" between "entitled"

and "maintain".